              19-06038-KMS Dkt 46 Filed 11/05/20 Entered 11/05/20 09:55:29 Page 1 of 1




                        Proceeding Minutes / Proceeding Memo
                  Case #: 19-06038         Case Name: Lentz v. National Debt Relief, LLC
                  Set: 11/05/2020 09:00 am Chapter:         Type: ap     Judge Katharine M. Samson
                  matter Motion to Reconsider (related documents 37 Opinion) (or Alter and Amend) Filed by
                          Defendant National Debt Relief, LLC (Dkt. #39)

                          Memorandum in Support of Motion to Reconsider or Alter and Amend filed by National
                          Debt Relief, LLC (Dkt. #40)

                          Response filed by the Plaintiff (Dkt. #42)

                          Rebuttal Memorandum filed by National Debt Relief, LLC (Dkt. #43)



       Minute Entry Re: (related document(s): [39] Motion to Reconsider filed by National Debt
      Relief, LLC) Appearances: Jason Graeber, Mark H. Tyson. Hearing was held. Matter is taken
      under advisement. (cevans)




11/5/2020 9:55:28 AM                                                                                           Page 1 of 1
